PER CURIAM: *
Juan Jose Castro appeals his conviction and sentence following his gufity plea to conspiracy to possess with intent to distribute more than five kilograms of cocaine. Relying on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, — U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), Castro argues that his guilty plea, which included a waiver-of-appeal provision, was involuntary because the district court did not inform him of the drug quantity on which he would be sentenced.
Castro was rearraigned before Blakely was decided. Further, this court has determined that Blakely does not apply to the Guidelines. See United States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir.2004), pet. for cert. filed (U.S. July 14, 2004)(No. 04-5263). Moreover, because Castro was not sentenced above the statutory maximum, his reliance on Apprendi is misplaced. See United States v. Doggett, 230 F.3d 160, 166 (5th Cir.2000). Thus, the district court was under no duty under Rule 11 to advise Castro that he had a right to a jury trial on the amount of intended loss or his role in the offense inasmuch as those were factors that in*203creased his sentence under the Guidelines. See Pineiro, 377 F.3d at 465-66. As such, Castro fails to show that the district court’s acceptance of his guilty plea was error. See United States v. Vonn, 535 U.S. 55, 59, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002); United States v. Olano, 507 U.S. 725, 732-35, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); United States v. Vasquez, 216 F.3d 456, 459 (5th Cir.2000). Nor does Castro show that his substantial rights were affected inasmuch as the same base offense level applies to 6.05 kilograms of cocaine as to 5 kilograms. See Olano, 507 U.S. at 732-35, 113 S.Ct. 1770; Vasquez, 216 F.3d at 459; U.S.S.G. § 201.1(c)(4).
Castro has shown no defect in his indictment on the basis that it did not charge the drug quantity on which his sentence was based as an element of his offense. See Pineiro, 377 F.3d at 465-66.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.